
	

114 HR 1562 : Contracting and Tax Accountability Act of 2015
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1562
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To prohibit the awarding of a contract or grant in excess of the simplified acquisition threshold
			 unless the prospective contractor or grantee certifies in writing to the
			 agency awarding the contract or grant that the contractor or grantee has
			 no seriously delinquent tax debts, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Contracting and Tax Accountability Act of 2015. 2.Governmental policyIt is the policy of the United States Government that no Government contracts or grants should be awarded to individuals or companies with seriously delinquent Federal tax debts.
		3.Disclosure and evaluation of contract offers from delinquent Federal debtors
 (a)In generalThe head of any executive agency that issues an invitation for bids or a request for proposals for a contract in an amount greater than the simplified acquisition threshold shall require each person that submits a bid or proposal to submit with the bid or proposal a form—
 (1)certifying that the person does not have a seriously delinquent tax debt; and (2)authorizing the Secretary of the Treasury to disclose to the head of the agency information limited to describing whether the person has a seriously delinquent tax debt.
 (b)Impact on responsibility determinationThe head of any executive agency, in evaluating any offer received in response to a solicitation issued by the agency for bids or proposals for a contract, shall consider a certification that the offeror has a seriously delinquent tax debt to be definitive proof that the offeror is not a responsible source as defined in section 113 of title 41, United States Code.
			(c)Debarment
 (1)RequirementExcept as provided in paragraph (2), the head of an executive agency shall initiate a suspension or debarment proceeding against a person after receiving an offer for a contract from such person if—
 (A)such offer contains a certification (as required under subsection (a)(1)) that such person has a seriously delinquent tax debt; or
 (B)the head of the agency receives information from the Secretary of the Treasury (as authorized under subsection (a)(2)) demonstrating that such a certification submitted by such person is false.
 (2)WaiverThe head of an executive agency may waive paragraph (1) with respect to a person based upon a written finding of urgent and compelling circumstances significantly affecting the interests of the United States. If the head of an executive agency waives paragraph (1) for a person, the head of the agency shall submit to Congress, within 30 days after the waiver is made, a report containing the rationale for the waiver and relevant information supporting the waiver decision.
 (d)Release of informationThe Secretary of the Treasury, in consultation with the Director of the Office of Management and Budget, shall make available to all executive agencies a standard form for the authorization described in subsection (a).
 (e)Revision of regulationsNot later than 270 days after the date of enactment of this subsection, the Federal Acquisition Regulation shall be revised to incorporate the requirements of this section.
			4.Disclosure and evaluation of grant applications from delinquent Federal debtors
 (a)In generalThe head of any executive agency that offers a grant in excess of an amount equal to the simplified acquisition threshold shall require each person applying for a grant to submit with the grant application a form—
 (1)certifying that the person does not have a seriously delinquent tax debt; and (2)authorizing the Secretary of the Treasury to disclose to the head of the executive agency information limited to describing whether the person has a seriously delinquent tax debt.
 (b)Impact on determination of financial stabilityThe head of any executive agency, in evaluating any application for a grant offered by the agency, shall consider a certification that the grant applicant has a seriously delinquent tax debt to be definitive proof that the applicant is high-risk and, if the applicant is awarded the grant, shall take appropriate measures under guidelines issued by the Office of Management and Budget for enhanced oversight of high-risk grantees.
			(c)Debarment
 (1)RequirementExcept as provided in paragraph (2), the head of an executive agency shall initiate a suspension or debarment proceeding against a person after receiving a grant application from such person if—
 (A)such application contains a certification (as required under subsection (a)(1)) that such person has a seriously delinquent tax debt; or
 (B)the head of the agency receives information from the Secretary of the Treasury (as authorized under subsection (a)(2)) demonstrating that such a certification submitted by such person is false.
 (2)WaiverThe head of an executive agency may waive paragraph (1) with respect to a person based upon a written finding of urgent and compelling circumstances significantly affecting the interests of the United States. If the head of an executive agency waives paragraph (1) for a person, the head of the agency shall submit to Congress, within 30 days after the waiver is made, a report containing the rationale for the waiver and relevant information supporting the waiver decision.
 (d)Release of informationThe Secretary of the Treasury, in consultation with the Director of the Office of Management and Budget, shall make available to all executive agencies a standard form for the authorization described in subsection (a).
 (e)Revision of regulationsNot later than 270 days after the date of the enactment of this section, the Director of the Office of Management and Budget shall revise such regulations as necessary to incorporate the requirements of this section.
 5.Definitions and special rulesFor purposes of this Act: (1)Person (A)In generalThe term person includes—
 (i)an individual; (ii)a partnership; and
 (iii)a corporation. (B)ExclusionThe term person does not include an individual seeking assistance through a grant entitlement program.
 (C)Treatment of certain partnershipsA partnership shall be treated as a person with a seriously delinquent tax debt if such partnership has a partner who—
 (i)holds an ownership interest of 50 percent or more in that partnership; and (ii)has a seriously delinquent tax debt.
 (D)Treatment of certain corporationsA corporation shall be treated as a person with a seriously delinquent tax debt if such corporation has an officer or a shareholder who—
 (i)holds 50 percent or more, or a controlling interest that is less than 50 percent, of the outstanding shares of corporate stock in that corporation; and
 (ii)has a seriously delinquent tax debt. (2)Executive agencyThe term executive agency has the meaning given such term in section 133 of title 41, United States Code.
			(3)Seriously delinquent tax debt
 (A)In generalThe term seriously delinquent tax debt means a Federal tax liability that— (i)has been assessed by the Secretary of the Treasury under the Internal Revenue Code of 1986, and
 (ii)may be collected by the Secretary by levy or by a proceeding in court. (B)ExceptionsSuch term does not include—
 (i)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code;
 (ii)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending;
 (iii)a debt with respect to which a continuous levy has been issued under section 6331 of such Code (or, in the case of an applicant for employment, a debt with respect to which the applicant agrees to be subject to such a levy); and
 (iv)a debt with respect to which such a levy is released under section 6343(a)(1)(D) of such Code. 6.Effective dateThis Act shall apply with respect to contracts and grants awarded on or after the date occurring 270 days after the date of the enactment of this Act.
		
	Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk
